Citation Nr: 0934002	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  99-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Salt 
Lake City, Utah


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Dixie Regional Medical Center from May 
12, 1998 to May 13, 1998.  


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from October 1952 to October 
1954.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 decision of VA's Medical 
Center in Salt Lake City, Utah.  VA's Medical Center and 
Regional Office (RO) in Fort Harrison, Montana certified this 
appeal to the Board for appellate review.

The Veteran testified in support of this claim during 
hearings held in May 1999, before a panel at VA's Medical 
Center in Salt Lake City, Utah, and in April 2002, before the 
undersigned Veteran's Law Judge in Washington, D.C.

In May 2002, the Board affirmed the December 1998 decision of 
VA's Medical Center in Salt Lake City, Utah.  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2003, 
based on a Joint Motion For Remand And To Stay Proceedings 
(joint motion), the Court issued an Order vacating the 
Board's decision and remanding the matter to the Board for 
readjudication consistent with the joint motion.  

In October 2003, the Board in turn remanded this claim for 
additional action.  For the reason that follows, the Board 
again REMANDS this claim for additional action.


REMAND

The Veteran claims entitlement to payment or reimbursement of 
private medical expenses incurred at Dixie Regional Medical 
Center from May 12, 1998 to May 13, 1998.  Additional action 
is necessary before the Board decides this claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

In its October 2003 REMAND, the Board explained that, 
according to the joint motion noted above, VA did not provide 
the Veteran VCAA-compliant notice on his claim such that any 
decision to proceed in adjudicating it would prejudice the 
Veteran in the disposition thereof.  The Board instructed VA 
to do so and then to consider in the first instance an 
inextricably intertwined claim of entitlement to service 
connection for an umbilical hernia.  

The RO partially complied by considering the claim for 
service connection.  It did not, however, provide the Veteran 
VCAA notice on the claim now on appeal.  In a Deferred Rating 
Decision dated December 2003, the RO initially acknowledged 
that it had not sent the Veteran VCAA notice, as the Board 
requested, but subsequently, indicated that it had done so in 
February 2004.  Unfortunately, in their joint motion, the 
parties to this appeal agree that the February 2004 VCAA 
notice to which the RO refers is inadequate and does not 
satisfy the content requirements of the VCAA.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Board REMAND imposes upon VA's 
Secretary a concomitant duty to ensure compliance with the 
terms of the REMAND.  When the RO fails to comply with the 
Board's orders therein, the Board errs by failing to insure 
subsequent compliance. Stegall v. West, 11 Vet. App. 268 
(1998).  In light of this holding, the Board must return this 
claims file for compliance with its previously requested 
action.  

The Board REMANDS this case for the following action:

1.  Provide the Veteran VCAA notice 
pertaining to his claim.  Such notice 
must inform the Veteran of the 
information and evidence not previously 
provided to the Secretary that is 
necessary to substantiate his claim, 
which portion of the evidence the Veteran 
is to provide, and which portion of the 
evidence VA will attempt to obtain on the 
Veteran's behalf.

2.  Readjudicate the claim based on all 
of the evidence of record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, provide 
the Veteran a supplemental statement of 
the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




